Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-5, 8-10 and 21-32 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a semiconductor device, particularly characterized by, wherein the programmable logic device is disposed on the substrate, and the array of SRAM cells are integrated on the same substrate and surrounding the programmable logic device in a same plane, as detailed in claim 1.  Claims 2-5, 8-10, 21 and 22 depend from claim 8.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a semiconductor device, particularly characterized by a semiconductor device, a first semiconductor structure comprising a programmable logic device, an array of static random-access memory (SRAM) cells, and a first bonding layer comprising a plurality of first bonding contacts, wherein the array of SRAM cells and the programming logic device are disposed on a same plane over the first bonding layer, as detailed in claim 23. Claims 24-32 depends from claim 23.

The closest prior art of record, Kreupl et al. (US PGPub 2009/0026524, hereinafter referred to as “Kreupl”) teaches in figures 1-14, and corresponding text, a semiconductor device, comprising: a first semiconductor structure (12) comprising a programmable logic device, an array of static random-access memory (SRAM) cells, (30) comprising a plurality of first bonding contacts (figure 1; [0013-0018]); a second semiconductor structure (24) comprising an array of NAND memory cells and a second bonding layer (26) comprising a plurality of second bonding contacts (figures 1 and 2; [0013-0019]); and a bonding interface (14, 28) between the first bonding layer and the second bonding layer, wherein the first bonding contacts are in contact with the second bonding contacts at the bonding interface (figures 1 and 2; [0013-0019]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        December 18, 2021

/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898